Citation Nr: 1421677	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-46 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifesting as leg cramps. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007, October 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Gretna, Louisiana.  His claims have since been transferred to the New Orleans RO.

In January 2014, the Veteran had a personal hearing with the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the claims file. 

The Board notes the Veteran initially claimed PTSD separately from depression and anxiety, which have been adjudicated separately throughout the pendency of these claims.  The Board has reframed these claims into one claim for service connection of any diagnosed acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

During the Veteran's January 2014 hearing, he testified to receiving treatment at the Shreveport VA medical center (VAMC), or any of its associated clinics, since the late 1990's or early 2000's.  Records of VA hospitalization dated in 1987, a few VA records dated in 1997-1998, and records dating from December 2006 are of record.  However, the record does not appear to be complete in this regard.  Further, the Veteran apparently underwent psychological testing and evaluation in 2005.  It therefore is essential that these records be obtained and reviewed prior to adjudication of his claim for an acquired psychiatric disorder.

The April 2013 VA vascular examination report is inadequate.  The examiner found the Veteran's leg cramps to have pre-existed service and were not due to service.  The Veteran was found to be in sound condition when he entered service, and was not diagnosed with leg cramps upon entry into service, although he did complain of a history of cramping.  Therefore, to rebut this presumption that he was in sound condition, VA must present clear and unmistakable evidence, both that the disability pre-existed service and also that it was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2013).    Further, there is no comment on the cause of the leg cramping or the Veteran's comments regarding the symptoms he had during active duty.  One of his treatment providers has attributed his complaints to spinal stenosis.  See VA treatment dated April 2009.  The current opinion is inadequate for adjudication and another one must be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

 Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete set of VA treatment records from the Shreveport VAMC, and its associated clinics and Vet Centers, with the search starting from 1987.  All efforts to locate relevant records should be memorialized in the file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of a disability manifesting as cramps in the legs.  The examiner is asked to review the claims file prior to conducting the examination.  All diagnostic testing should be conducted.  The examiner is asked to provide a diagnosis for the cause of the Veteran's leg cramping, and to provide an opinion on whether it is as likely as not (50% or higher probability) that any diagnosed disability manifested by leg cramping was either caused or aggravated (a permanent increase in severity not due to the normal progression of the disability) by active duty service.

The Veteran entered and separated service with a complaint of leg cramps, but he did not have an abnormal clinical evaluation of his legs or his vascular system, and is presumed to have entered service in sound condition.  He did not seek medical treatment for leg cramps during service.  This fact, on its own, is not dispositive.  The Veteran has testified that his leg cramps increased in severity during service, partly due to "the tremendous physical strain" of his duties.  VA treatment records note continued complaints of pain and cramping, and a physician in April 2009 attributed it to stenosis.  He has also been diagnosed with myalgia, radiculopathy, and neuropathy.  Therefore, the examiner is asked to comment on which of his symptoms is attributable to each of his diagnoses.

The examiner is asked to provide an opinion on whether it is medically undebatable that the Veteran entered service with a pre-existing disability that manifests as leg cramping.  If so, the examiner is also asked whether it is medically undebatable that this disability did not increase in severity beyond its normal progression during his service.  If both of these questions cannot be undebatably answered in the affirmative, the examiner is asked to provide an opinion on whether it is as likely as not that a disability manifesting as leg cramps was incurred during service, or is due to any incident in service.

The examiner is asked to provide supporting rationale, i.e., medical explanation or citation to the record, for every opinion rendered.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



